DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it is not clear what "apparatus is being used with three hundred sixty degrees of light" encompasses. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, 16, 18, 19, 21-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi et al. (8,959,775 B1) in view of Kleine Doepke et al. (9,821,478 B2) and Mintz et al. (2015/0246454 A1).
Regarding claims 1, 18-19, 24, 25, and 27, Yabuuchi et al. discloses the invention substantially as claimed including a central component 15C having opposing ends, a first top end 20 comprising a removable attachment 22, said attachment having a shaving head that has sides that are conical 22 in shape leading up to a flat top surface (see Fig. 3), said shaving head comprises elongated slits 21A that continually run from said sides to said flat top, said elongated slits and allow said apparatus to shave hair that comes into contact with said side, a second bottom end of said central component having an exposed cavity (see Fig. 3 where the motor 16 is located), said exposed cavity is designed to receive a power source 16: a first external component 11 designed to attach to a portion of said central component and cover said cavity, and a second external component 27 is designed to cover said attachment and to attach to a portion of said central component and when in a closed position (see Fig. 3), said apparatus is designed to look like a cosmetic container (see the shape geometry of the device in Fig. 1 since there is no standard measure for a shape of what a cosmetic container is so any shape or form fit the limitation).  Yabuuchi et al. doesn’t show the flat top comprises circular openings.  However, Kleine Doepke et al. teaches the use of the flat top comprises circular openings 43 for the purpose of improving shaving hair that comes into contact with the flat top surfaces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Yabuuchi et al. by providing the above limitation as taught by Kleine Doepke et al. in order to obtain a device that improves shaving hair that comes into contact with the flat top surfaces. 
Also, Yabuuchi et al. teaches: regarding claim 2; a motor 16; regarding claim 3; a battery (see col. 3, lines 4-6); regarding claim 4; wherein said attachment is selected from a group consisting essentially of a rotary blade, a shaving blade, a trimmer, a brush, a buffer, a pumice, a rotary cleaning device, an exfoliating device, a make-up brush, a make-up remover and combinations thereof (see Fig. 2); regarding claim 6, a lipstick case, an applicator case, a makeup case and combinations thereof (see the shape geometry of the device in Fig. 1 since there is no standard measure for a shape of what a lipstick case, an applicator case, a makeup case is so any shape or form fit the limitation); regarding claim 11, an on/off switch 14 situated on said central component; regarding claim 13, wherein said second external component is self-aligning with said first external component (see Fig. 1a); regarding claim 16, a shaft 16A coupled to said motor, said shaft is an elongated polygon configured to interface with said attachment; regarding claims 22, 28 and 30, the first and said second external components are removable from said shaving apparatus (see Fig. 1a); regarding claims 23 and 29, the first external component is permanently attached to said shaving apparatus (see Fig. 3).
Yabuuchi et al. discloses the invention substantially as claimed except for the shaving head has a light.  However, Mintz et al. teaches the use of the shaving head has a light 130 for the purpose of illuminating the work area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Yabuuchi et al. by providing the light as taught by Mintz et al. in order to obtain a device that illuminates the work area. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yabuuchi et al. (8,959,775 B1) in view of Kleine Doepke et al. (9,821,478 B2) and Mintz et al. (2015/0246454 A1).
The modified device of Yabuuchi et al. discloses the invention substantially as claimed except for the apparatus is from about one inch to about seven inches in length.  It would have been an obvious matter of design choice to modify the device of Yabuuchi et al. by providing the above limitation for the purpose of improving the grip and having a compact design, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724